Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to Amendment, filed 12/24/2020.
 	Claims 1-21 are pending in this application. This action is made Final.

Information Disclosure Statement
	Applicants’ Information Disclosure Statement, filed 12/17/2020, has been received, entered into the record, and considered.  See attached form PTO-1449.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1, 2, 4, 5, 8, 9, 11, 12, 15, 16, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over MCALISTER et al. (US Pub No. 20160210205), in view of Iwamoto et al. (US Pub No. 20080155560).
As to claims 1, 8, 15, MCALISTER teaches a computer implemented method for maintaining database instances, the method comprising:
	sending (i.e. When the primary instance receives a write, the information is synchronously written to the secondary replica, [0019]), by a first node within a database cluster system, to a second node within the database cluster system, a database transaction request for a resource (i.e. provisioning the necessary resources and configuring the data store, mark the state of idl as "available" in the Admin data store, [0108]) stored in the database cluster system (i.e. synchronizing data between the primary instance replica and the secondary instance replica using a block-level replication mechanism, Claim 1);
	after failing (i.e. if the response is a timed-out response, [0047]) to receive an acknowledge (i.e. The monitoring component can communicate periodically with each host manager 228 ... If a response is not received, [0039]) of the database transaction request (i.e. the primary instance replica being unable to communicate with the secondary instance replica, Claim 1) within a predetermined time period (i.e. a minute ... the data instance is unreachable and does not respond to requests for status, [0046]), sending an event (i.e. One advantage to storing recovery information in the Admin data store is that such an approach allows for recovery even in the event of a failure of the monitoring system, [0049]) having an event type (i.e. "OK", "incommunicado", "dead" (the data instance is unreachable and does not respond to requests for status), [0046]) to an event handle (i.e. periodically providing status information to a monitoring component of a control environment, the control environment being separate from the data environment, Claim 1; reporting the status, [0064]);
	performing network component checks (i.e. to verify the problem, [0039]) to identify network component statuses (i.e. to obtain a current status from each host, such as by pinging each host manager using a secure (e.g., HTTPS) request, such as a "getStatus" request ... whether there is a problem with, or detected by, the host manager 228, as well as any relevant metrics, parameter values, or diagnostic information that is determined to be relevant, [0043]) and options (i.e. monitoring and automated recovery of RDS instances, [0042]) for responding to the event (i.e. providing failure information to the monitoring component in response to the primary instance replica being unable to communicate with the secondary instance replica, Claim 1);
	automatically (i.e. promote the secondary instance replica to be a new primary instance replica; pair the new primary instance replica with a new secondary instance replica; synchronize the data between the new primary instance replica and the new secondary instance replica; and obtain second data generation information for the new primary instance replica and the new secondary instance replica, Claim 1) reconfiguring network components (i.e. attaching a DNS address or other address, port ... connect to the data instance, [0035]) based at least in part on the network component statuses identified (i.e. Once a new secondary has been instantiated, is fully synchronized with the primary replica, [0066]).
	MCALISTER implicitly teaches the term “a database transaction” as When the primary instance receives a write, the information is synchronously written to the secondary replica, [0019].
	MCALISTER does not clearly state this term.
	Iwamoto teaches this term (i.e. the monitoring module may be configured to generate an alert when a transaction processing time exceeds a selected time, [0010]).
It would have been obvious to one of ordinary skill of the art having the teaching of MCALISTER, Iwamoto before the effective filing date of the claimed invention to modify the system of MCALISTER to include the limitations as taught by Iwamoto. One of ordinary skill in the art would be motivated to make this combination in order to generate statistical data of events and transactions monitored by the event bus over time in view of Iwamoto ([0011]), as doing so would give the added benefit of identifying various types or errors using the events from the event bus as taught by Iwamoto ([0033]).

As to claims 2, 9, 16, Iwamoto teaches the event further comprises a source internet protocol (IP), a target IP, and a start time (i.e. These events may include information such as, but not limited to, an IP address of an operating machine where an application 102a, 102b is running, an application ID, a transaction ID, a time stamp, a source IP address, a source port number, a target IP address, a target port number, or other event or transaction information, [0031]).

As to claim 4, 11, 18, MCALISTER teaches the predetermined time period is an early detection time that is less than a timeout period threshold (i.e. The monitoring component can communicate periodically with each host manager 228 for monitored instances 234, such as by sending a specific request or by monitoring heartbeats from the host managers, to determine a status of each host, [0039]).

As to claims 5, 12, 19, MCALISTER teaches initiating an eviction process to evict a failed node from the database cluster one the event remains unresolved after a timeout period threshold (i.e. When a primary replica fails or is otherwise unavailable, the secondary replica can be promoted or failed over to become the new primary replica, whereby the cname for DNS_primary can update to the DNS name of the new primary instance, [0019]).

Claims 3, 6, 7, 10, 13, 14, 17, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over MCALISTER et al. (US Pub No. 20160210205), in view of Iwamoto et al. (US Pub No. 20080155560), as applied to claims above, and further in view of 
Hebert et al. (US Pub No. 2003/0035408).
As to claims 3, 10, 17, MCALISTER, Iwamoto do not seem to explicitly teach automatically reconfiguring network components comprises the following claimed limitations, but Hebert teaches:
identifying a first network interface card (NIC) on the first node and a second NIC on the second node, wherein the first NIC on the first node is associated with the source IP and the second NIC on the second node is associated with the target IP, the first NIC and the second NIC providing a first private network communication channel between the first node and the second node (i.e. The ping application can communicate with a peripheral or remote system or device. The ping signal sends packets (message bits) to a specific IP address or destination device, [0043]);
removing an association of the first NIC from the source IP (i.e. If no response is received the system proceeds to block 60, where it configures the primary NIC 24 to disable the active transfer of data from the client to the network through the primary I/O board 20. In block 62 the system configures the secondary NIC 26 to enable transfer of data from the client to the network through the primary I/O board 22, [0045]); and
configuring a third NIC on the first node to associate the source IP with the third NIC, wherein the third NIC and the second NIC provide a second private network communication channel between the first node and the second node (i.e. the system transfers network information from the primary 24 to the secondary 26 NIC. For example, some of the network information to be transferred includes IP addresses, netmasks, broadcasts, and logical IP addresses, [0046]).
It would have been obvious to one of ordinary skill of the art having the teaching of MCALISTER, Iwamoto, Hebert before the effective filing date of the claimed invention to modify the system of MCALISTER, Iwamoto to include the limitations as taught by Hebert. One of ordinary skill in the art would be motivated to make this combination in order to monitor the primary I/O port to detect a response signal within a predetermined time period after the generating of the connectivity signal in view of Hebert ([0019] – [0020]), as doing so would give the added benefit of configuring the primary NIC to disable active transfer data, configuring the secondary NIC to enable the active transfer of data if the response signal is not detected within the time period as taught by Hebert ([0019] - [0021]).

As to claims 6, 13, 20, MCALISTER, Iwamoto do not seem to specifically teach the steps of performing network component checks and automatically reconfiguring network components are performed by a network handler, network handler comprises a network monitor and one or more network application programming interface (APIs), the one or more network API is operatively coupled to one or more network interface cards (NICs) on the first node.
Hebert teaches this limitation (i.e. monitoring the primary I/O port to detect a response signal within a predetermined time period after the generation of the connectivity signal; configuring the primary NIC to disable active transfer of data if the response signal is not detected within the time period; configuring the secondary NIC to enable the active transfer of data if the response signal is not detected within the time period, [0019] – [0021]).
It would have been obvious to one of ordinary skill of the art having the teaching of MCALISTER, Iwamoto, Hebert before the effective filing date of the claimed invention to modify the system of MCALISTER, Iwamoto to include the limitations as taught by Hebert. One of ordinary skill in the art would be motivated to make this combination in order to monitor the primary I/O port to detect a response signal within a predetermined time period after the generating of the connectivity signal in view of Hebert ([0019] – [0020]), as doing so would give the added benefit of configuring the primary NIC to disable active transfer data, configuring the secondary NIC to enable the active transfer of data if the response signal is not detected within the time period as taught by Hebert ([0019] - [0021]).

As to claims 7, 14, 21, Hebert teaches the one or more NICs are communicatively coupled to one or more other NICs on the second node, wherein a private network is established between each connection from the one or more NICs on the first node with the one or more other NICs on the second node (i.e. monitoring the primary I/O port to detect a response signal within a predetermined time period after the generation of the connectivity signal; configuring the primary NIC to disable active transfer of data if the response signal is not detected within the time period; configuring the secondary NIC to enable the active transfer of data if the response signal is not detected within the time period, [0019] – [0021]).
Response to Arguments
Applicant's arguments with respect to claims 21  have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Miranda Le whose telephone number is (571) 272-4112.  The examiner can normally be reached on Monday through Friday from 10:00 AM to 6:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached at (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MIRANDA LE/Primary Examiner, Art Unit 2153